DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Priority
This application is a continuation of U.S. Application No. 15/613,431 filed on June 5, 2017 now abandoned, which is a continuation of U.S. Application No. 14/835,176 filed on August 25, 2015 now abandoned, which is a continuation of U.S. Application No. 12/903,462 filed on October 13, 2010 now U.S. Patent No. 9,119,848 B2 which claims priority from U.S. Provisional No. 61/266,881 filed on December 4, 2009.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 2 of U.S. Patent No. 9,119,848.  Although the claims at issue are not identical, they are not patentably distinct from each other because the cited claims of the instant application and the cited claims of ‘848 claim the treatment of opioid toxicity or overdose comprising the administration of a compound of formula I or a pharmaceutically acceptable salt thereof.  Even though ‘848 does not claim administration of another opioid receptor antagonist along with the compound of Formula I, "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose ....[T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850,205 USPQ 1069, 1072 (CCPA 1980).  Thus combining two opioid receptor antagonists to create an improved treatment of opioid toxicity or overdose is rendered obvious.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method of treating opioid agonist toxicity or overdose in a subject in need thereof comprising administration of a first opioid receptor antagonist followed by a compound of Formula I, does not reasonably provide enablement for a method of treating any opioid toxicity or overdose comprising the administration of a first opioid receptor antagonist followed by a compound of Formula I.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims. The specification does not provide sufficient information to support the claimed invention of treating toxicity or overdose associated with any opioid drug.
The instant specification fails to provide information that would allow the skilled artisan to fully practice the instant invention without undue experimentation.  Attention is directed to In re Wands, 8 USPQ2d 1400 (CAFC 1988) at 1404 where the court set forth the eight factors to consider when assessing if a disclosure would have required  Ex parte Forman, 230 USPQ 546 (BdApls 1986) at 547 the court recited eight factors: (1) the nature of the invention; (2) the state of the prior art; (3) the relative skill of those in the art; (4) the predictability or unpredictability of the art; (5) the breadth of the claims; (6) the amount of direction or guidance presented; (7) the presence or absence of working examples; and (8) the quantity of experimentation necessary.  All of the Wands factors have been considered with regard to the instant claims, with the most relevant factors discussed below.
Nature of the invention: The instant invention pertains to a method of treating an opioid toxicity or overdose in a subject in need thereof comprising administration of a first opioid receptor antagonist followed by a compound of formula I or a pharmaceutically acceptable salt, ester or prodrug thereof.
Breadth of the claims: The instant claims are deemed very broad since these claims read on treating overdose of any opioid drug and opioid toxicity associated with any opioid drug which include all types of opioid agonists and antagonists including partial agonists, etc. comprising the administration of a first opioid receptor antagonist and any compound of formula I.   Thus the combination of a first opioid receptor antagonist and any compound of formula I administered should be effective in the treatment of overdose and toxicity associated with any known opioid drug.  
State of the Art:  At the time of the instant invention the claimed compounds were known in the art to be useful as opioid antagonists (see Dean, III et al. U.S. Publication No. 2007/0099947 A1 (Provided on IDS dated July 27, 2020), pages 2-5, and Ehrich WO 2007/089934 A2, pages 3-11 (Provided on IDS dated July 27, 2020)).  Furthermore, Wentland WO 02/36573 A2 (Provided on IDS dated July 27, 2020), on  opioid receptor (page 2110).  Thus in view of the recited prior art references, the compounds claimed in the instant application would be expected to exhibit similar opioid antagonist activity as the parent compounds recited above and be useful in the treatment of diseases treatable by opioid receptor antagonists such as opioid agonist overdose or toxicity and not overdose or toxicity due to opioid antagonists since opioid antagonists inhibit the activity of opioid receptor agonists.  
Thus the prior art fails to support administering all compounds encompassed by the instant claims for the treatment of overdose or toxicity associated with any opioid compound.
Guidance of the Specification/Working Examples:  In the instant specification, Applicants have only demonstrated that compound I 
    PNG
    media_image1.png
    132
    169
    media_image1.png
    Greyscale
blocks certain symptoms of overdose associated with the administration of the opioid agonist, remifentanyl in non-dependent, opioid experienced subjects and in one opioid dependent, opioid experienced subject (pages 16-18, Example 1).  Applicants further demonstrate in example 2 on page 18 of the instant specification the preparation of the malate salt of compound I.  Applicants have not provided any other data demonstrating the treatment of overdose or toxicity associated with the administration of any other opioid compound comprising the administration of any other compound of formula I.  Thus, the specification fails to provide clear and convincing evidence in sufficient support of the broad treatment of toxicity or overdose associated with any opioid compound comprising the administration of a first opioid receptor antagonist followed by a compound of formula I as recited in the instant claims. 
Predictability/Unpredictability in the Art:  It is noted that the pharmaceutical art is unpredictable, requiring each embodiment to be individually assessed for physiological activity.  In re Fisher, 427 F.2d 833, 166 USPQ 18 (CCPA 1970) indicates that the more unpredictable an area is, the more specific enablement is necessary in order to satisfy the statute. In the instant case, the instant claimed invention is highly unpredictable since one skilled in the art would recognize that the recitation encompasses the treatment of overdose or toxicity associated with any opioid 
The Quantitation of Experimentation Required:  In order to practice Applicants invention, it would be necessary for one to design and conduct an exhaustive amount of complex experiments.  One would need to design and perform extensive complex pharmacokinetic experiments in order to determine the efficacy of the desired compounds in the treatment of overdose or toxicity associated with a particular opioid drug of interest.  Therefore, in order to practice the claimed invention, the amount of experimentation required would be considered undue and burdensome.
In conclusion, Genentech, 108 F.3d at 1366, states that “a patent is not a hunting license. It is not a reward for search, but compensation for its successful conclusion” and “[p]atent protection is granted in return for an enabling disclosure of an invention, not for vague intimations of general ideas that may or may not be workable”. A method of treating any opioid toxicity or overdose in a subject in need thereof comprising the .  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-17 are rejected under 35 U.S.C. 103(a) as being unpatentable over Chasin et al. U.S. Publication No. 2004/0192715 A1 (provided on IDS dated July 27, 2020) in view of Wentland U.S. Publication No. 2007/0238748 A1 (or Wentland, U.S. Patent No. 7,262,298 B2) (provided on IDS dated July 27, 2020); and Wentland et al. (2005, Bioorganic & Medicinal Chemistry Letters, 15, pages 2107-2110-Provided on IDS dated July 27, 2020).
Claims 1-17 of the instant application claim a method of treating opioid toxicity or overdose in a subject in need thereof comprising administration of a first opioid receptor antagonist followed by a compound of formula I such as 
    PNG
    media_image1.png
    132
    169
    media_image1.png
    Greyscale
, or a pharmaceuticallly acceptable salt, ester or prodrug thereof.  
Chasin et al. teaches that opioid antagonists block or reverse the effects of opioid agonists and one use of opioid antagonists is to reverse the effects of opioids on 
Chasin et al. further teaches the opioid antagonists, for example, naltrexone have been used in the treatment of opioid-induced toxicity, for example, respiratory depression as well as in the diagnosis of physical dependence on opioids, and as therapeutics agents in the treatment of opioid abusers and all of these uses are a result of the antagonistic actions of the antagonist on opioid receptors [0028].
Thus Chasin et al. teaches that at the time of the invention opioid antagonists, such as naloxone and naltrexone were well-known in the art for the treatment of opioid agonist toxicity or overdose such as respiratory depression.
Chasin et al. does not teach the compounds of Formula I as claimed in the instant application.  Chasin et al. does not teach a combination of a first opioid receptor antagonist and a compound of formula I for the treatment of opioid agonist drug toxicity or overdose.  

Wentland teaches that the receptor binding of compounds of formula I have been examined and compared to the parent compounds and compounds having an intact furan ring [0017].  Wentland specifically teaches that as compared to naltrexone, the naltrexone derivative having 4-OH and 3-carboxamide substituents, 
    PNG
    media_image1.png
    132
    169
    media_image1.png
    Greyscale
has increased binding affinity at the , , and  opioid receptors (Table I on page 4).  

    PNG
    media_image1.png
    132
    169
    media_image1.png
    Greyscale
as claimed in the instant application and as taught as a preferred compound in Wentland is a naltrexone derivative characterized by the replacement of the phenolic OH group with a carboxamido group and by having a 4-OH group, has an increased affinity for the  and  opioid receptor and like naltrexone is a pure antagonist at the  opioid receptor (pages 2107-2109).  Thus Wentland et al. teaches that said compound is a more potent opioid antagonist as compared to naltrexone suggesting that lower dosages of said compound could be administered to achieve the same effect as naltrexone.
Wentland specifically claims a method for treating a disease or condition by altering a response mediated by an opioid receptor comprising bringing into contact with said opioid receptor a compound of formula I (claims 1-5).  Claim 6 of Wentland specifically claims the compound of formula I is 
    PNG
    media_image1.png
    132
    169
    media_image1.png
    Greyscale
and claims 9, 12 and 16 of Wentland specifically claim the treatment of respiratory depression which 
    PNG
    media_image1.png
    132
    169
    media_image1.png
    Greyscale
 .
Wentland further teaches that the compounds for use include the pharmaceutically acceptable salts wherein the pharmaceutically acceptable salt refers to acid addition salts such as malic acid (malate) [0029].
Accordingly, at the time of the instant invention it would have been obvious to a person of ordinary skill in the art to combine the aforementioned teachings and utilize the claimed compounds of Formula I as well as any pharmaceutically acceptable salt thereof, for the treatment of opioid agonist overdose or toxicity since Chasin et al. teaches that at the time of the invention opioid antagonists, such as naloxone and naltrexone were well-known in the art for the treatment opioid agonist toxicity or overdose such as respiratory depression, and Wentland and Wentland et al. teaches that the claimed compounds of Formula I are opioid receptor antagonists that are naltrexone derivatives having increased potency as an opioid receptor antagonist as compared to naltrexone.  Thus an ordinary skilled artisan would have been motivated to administer the compounds disclosed in Wentland and Wentland et al. for the treatment of opioid agonist overdose or toxicity with a reasonable expectation of improved success due to the improved properties of the naltrexone derivative as compared to the naltrexone parent compound.  
prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose ....[T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850,205 USPQ 1069, 1072 (CCPA 1980).
With respect to the specific patient populations as claimed in instant claims 3 and 4, i.e. a non-dependent patient or an opioid experienced non-dependent opioid user, it would have been obvious to a person of ordinary skill in the art to treat any patient in need of treatment of opioid agonist overdose or toxicity, thus the treatment of all patient populations in need of treatment is rendered obvious.  	With respect to claims 9-14 of the instant application that claim the duration of treatment action, such as wherein symptoms of opioid toxicity or overdose are reduced for a certain period of time, since administration of the same compounds for the treatment of opioid overdose or toxicity is rendered obvious, the properties achieved by performing the same method are also rendered obvious, since administration of the same compounds for the treatment of the same disorder will necessarily achieve the same results.   Thus by following the teachings of the prior art, symptoms of opioid toxicity or overdose will necessarily be reduced for a period as claimed and thus claims 
With respect to the dosages of compounds of formula I as claimed in the instant claims,  it is obvious to vary and/or optimize the amount of a compound administered such that optimal results are achieved.  It is noted that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  Furthermore, it has been held that it is within the skill in the art to select optimal parameters, such as amounts of ingredients, in a composition in order to achieve a beneficial effect. See In re Boesch, 205 USPQ 215 (CCPA 1980).  Furthermore, the dosages claimed are rendered obvious since Chasin et al. teaches that naltrexone blocks exogenously administered opioids in a dosage of 50 mg ([0003]-[0007]) and Wentland and Wentland et al. teach and suggest that the claimed naltrexone derivatives are more potent than naltrexone which suggests administration of a lower dosage than naltrexone.  
With respect to the claimed limitation of administraton of naloxone followed by a compound of Formula I, it is within the skill of an ordinary artisan to determine a patient's treatment regimen such that optimal results are achieved.  Thus absent a showing of criticality, administering naloxone or a first opioid receptor antagonist followed by a compound of Formula I is rendered obvious.
.

Conclusion
Claims 1-17 are rejected.  No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARA R. MCMILLIAN whose telephone number is (571)270-5236.  The examiner can normally be reached on Monday-Friday 9:00 am-3:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark L Shibuya can be reached on 571-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 

/KARA R MCMILLIAN/Primary Examiner, Art Unit 1627                                                                                                                                                                                                        
KARA R. MCMILLIAN
Primary Examiner
Art Unit 1627



KRM